The appellant's assignments, as presented in its brief, are reconstructed from the motion for new trial, and are not substantial copies of any assignments of error contained in the record. For this reason they are not entitled to be considered. R.C.S. art. 1612; Rules 23 and 29 (142 S.W. xii) for Courts of Civil Appeals; Hess v. Turney,109 Tex. 208, 203 S.W. 593; Mansfield v. Mansfield, 198 S.W. 169; Waco Oil  Refining Co. v. Texas Refining Co., 207 S.W. 978; Chancellor v. Slaughter, 210 S.W. 239. We may say, however, that we have examined the two assignments presented. They both complain that the findings of the jury are not supported by the evidence, but we think that the evidence amply sustains both the findings complained of. So that if the assignments were properly presented they should be in any event overruled.